Title: To John Adams from United States House of Representatives, 31 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 31, 1791
				
				The House of Representatives have passed a bill, entitled “An act declaring the consent of Congress to a certain act of the state of Maryland;” in which they desire the concurrence of the Senate.The House of Representatives have agreed to the report of the committee appointed on their part to confer with the committee on the part of the Senate, respecting the time for the commencement of the next session of Congress.The Speaker of the House of Representatives having signed an enrolled bill, I am directed to bring it to the Senate.
				
					
				
				
			